Finelite, J.
The plaintiff and the defendant are foreign corporations. The plaintiff cashed at its office in Yew Cumberland, Penn., and became the bona fide holder of a check made by the defendant, dated Yew York city, April 27, 1909, and drawn on the Carnegie Trust Company, at 115 Broadway, Manhattan borough, Yew York city, to the order of F. B. Sutton, in the sum of $600. Plaintiff duly presented said check for payment at the said Carnegie Trust Company at its office in the city of Yew York, which refused to pay the same, and it was protested. After proving these facts, plaintiff rested, and defendant moved to dismiss the complaint on the ground that the contract and entire transaction took place in the Commonwealth of Pennsylvania, in or about the city of Cumberland, and that all transactions relative to this contract were had in the Commonwealth of Pennsylvania; that the money which the plaintiff gave for this check was also paid out in that Commonwealth, and therefore this court had no jurisdiction. The motion was denied. Defendant rested and the court directed a verdict for *622the plaintiff for $662.56. The defendant then made this motion for a new trial, which the court took under advisement. The check was drawn on the Carnegie Trust Company in Kew York and payable there. Upon failure to pay upon presentation and demand at the place mentioned, the breach occurred and the action arose at that time and at that place, and, arising within the State, of Hew York, gives the court jurisdiction of the action under section 1780 of the Code of Civil Procedure, without regard to the residence of the parties plaintiff and defendant. This section has been repeatedly held applicable to this court (see decision in Kline v. Imperial Coal and Coke Co., ante 616), enlarging section 315 in that respect- Motion for new trial is denied, to which the defendant may have an exception, with ten days' stay of execution after notice of entry of judgment, with thirty days to make and serve a case.
Motion denied.